            Case 6:21-cv-00704-ADA Document 8
                                            7 Filed 08/16/21
                                                    07/07/21 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action



                                UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS

KAJEET, INC.,
Plaintiff

         V.                                                  Civil Action No. 6:21−CV−00704−ADA

INFOWEISE PTY., LTD.,
Defendant



                                                SUMMONS IN A CIVIL ACTION

TO: Infoweise Pty., Ltd.
       c/o Secretary of State
       James E. Rudder Building
       1019 Brazos, Room 105
       Austin, Texas 78701

   A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) −− or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) −− you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff`s attorney, whose name and address are:


                                   Corby R. Vowell
                                   Friedman, Suder & Cooke
                                   604 E. 4th Street
                                   Suite 200
                                   Fort Worth, TX 76102

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




   JEANNETTE J. CLACK
  CLERK OF COURT
   s/LEIGH ANNE DIAZ
  DEPUTY CLERK
                                                                    ISSUED ON 2021−07−07 16:12:26
                    Case 6:21-cv-00704-ADA Document 8 Filed 08/16/21 Page 2 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Aciion No. 6:21-CV-00704-ADA


                                                          PROOF OF SERVICE
                    (This section should not hefiled with the couii unless required by Fed. R. Civ. P. 4 (1))


        This summons for (name of individual and title, if any) Infoweisc Ply.. Lid. by delivering to the Secretary of Stale was
received by me on (date) Jul 8, 2021, 10:33 am.


                I pcr.sonally served the summons on the individual at (place)                            on (date)
                                         ; or

                I left the summons at the individual’s residence or usual place of abode with (name)                            ,a
                person of suitable age and discretion who resides there, on (date)                            , and mailed a copy
                to the individual’s last known addrc.ss; or

         X      I served the summons on (name of individual) Michelle Robinson agent for the Secretary of State , who is
                designated by law to accept service of process on behalf of(name of organization) infoweise Pty., Ltd. on
               (date) Thu, Jul 08 2021 ; or
                I returned the summons unexecuted because;                              ; or

                Other:                             ; or


        My fees are $                               for travel and S                       for services, for a total of S S.


        I decUu'e under penally of perjury that this information is true.



Date:
                          Z.07^l
                                                                                      IZ
                                                                                         Sen’er's signature

                                                                  Dane Ray Cuppctl        Process Server

                                                                                       Printed name and title



                                                                  604 We,si 9ih Street, Suite B, Austin, TX 78701

                                                                                          Sejyer's address


Additional information rcgai'ding attempted service, etc.:
I) Successful Attempt: Jul 8, 2021, 2:39 pm CDT at James E. Rudder Building: 1019 Brazos St Room 105, Austin, TX
78701-2413 received by Infoweise Pty., Ltd. by delivering to the Secretary of State. An administrative fee of S55.00 was also
tendered. Description of Person Served: Age: 48, Sex: F, Race/Skin Color; While, Height; 5'9", Weight; 160, Hair: Grey,
Glasses: N
